Citation Nr: 0838105	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-06 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to restoration of Dependency and Indemnity 
Compensation (DIC).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1955 to 
August 1970.  He died in August 1970, and the appellant is 
his remarried widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that the appellant was granted service-
connection for cause of death of the veteran in a previous 
Board decision dated April 1973.


FINDING OF FACT

At the time of her remarriage, the appellant was under the 
age of 57 years.


CONCLUSION OF LAW

The appellant is not entitled to restoration of DIC benefits.  
38 U.S.C.A. § 103 (d)(2)(B), (d)(5)(A) (West Supp. 2007); 38 
C.F.R. §§ 3.50 (b)(2), 3.55 (a)(10)(i) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Analysis

As noted above, the relevant facts in this case are not in 
dispute.  The appellant and the veteran were married in 
October 1958; the veteran died in August of 1970 while still 
in service.  The appellant then remarried in October 1971 and 
is still married.  At the time of her remarriage, the 
appellant was well under 57 years of age.  The appellant, now 
over the age of 57, claims that DIC benefits should be 
reinstated based on an amendment to Title 38 of the United 
States Code, effective January 1, 2004, which provides that 
the remarriage after age 57 of the surviving spouse of a 
veteran shall not bar the furnishing of DIC benefits to the 
surviving spouse of the veteran.  38 U.S.C.A. § 103 
(d)(2)(B), (d)(5)(A); 38 C.F.R. § 3.55 (a)(10)(i).  It is the 
appellant's essential contention, as stated at her November 
2005 hearing before a Decision Review Officer at the RO, that 
she should not be penalized for choosing to remarry before 
the age of 57.  

It is clear that the appellant was under the age of 57 when 
she remarried.  The appellant does not claim otherwise.  
Therefore, the cited amendment is not applicable to her 
claim.  The amendment clearly and unambiguously states that 
the remarriage must take place after age 57.  

The appellant contends that she contacted VA after her 
remarriage and was told by a VA employee that she could apply 
for DIC benefits because she was over the age of 57.  While 
this information was incorrect, the Board notes that 
erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.  McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994); see also Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994) (holding that a veteran 
was not entitled to education benefits based on his assertion 
that misleading or erroneous information was provided 
regarding education benefits).

To some extent, the appellant appears to be raising an 
argument couched in equity.  However, the Board has no option 
but to decide this case in accordance with the applicable 
law.  Thus, the appellant's claim must be denied.  The Board 
may not grant a benefit that the appellant is not eligible to 
receive under the law.  See Davenport v. Principi, 16 Vet. 
App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  In other words, unless a claimant meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Thus, the Board, while sympathetic to the 
appellant's arguments, has no legal basis to grant DIC 
benefits.


ORDER

Entitlement to restoration of DIC benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


